Citation Nr: 1119995	
Decision Date: 05/23/11    Archive Date: 06/06/11

DOCKET NO.  99-13 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an evaluation in excess of 40 percent for idiopathic lumbar scoliosis, postoperative herniated nucleus pulposus, L5-S1, with degenerative disc disease, degenerative joint disease, and pressure on the nerves.

2.  Entitlement to a total rating for compensation based upon individual unemployability due to service-connected disability prior to September 9, 2009.


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The Veteran served on active duty from April 1972 to July 1973.

This matter is on appeal to the Board of Veterans' Appeals (Board) from a June 1998 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Veteran testified at Board hearings held in June 2001 at the RO, and in July 2005 in Washington, D.C.  Transcripts of both hearings are associated with the claims file.

In a June 2006 decision, the Board, in part, denied entitlement to service connection for an acquired psychiatric disorder and a rating in excess of 40 percent for a low back disability.  In an Order issued in October 2007, the United States Court of Appeals for Veterans Claims (Court) vacated the Board's decision as to these two issues and remanded the case for compliance with the terms of the parties' October 2007 Joint Motion for Remand.  The parties also determined that a claim for a total rating for compensation based upon individual unemployability was properly before VA.

In October 2008, the Board remanded all three claims for additional development and adjudicative action.  While the case was in remand status, the RO awarded service connection for pain disorder with major depression and assigned a 100 percent evaluation, effective September 9, 2009.  Thus, the claim for service connection for a psychiatric disorder is no longer part of the current appeal.  See Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997) (notice of disagreement following denial of a particular claim for service connection cannot be construed as a notice of disagreement following the granting of service connection for that claim); Hamilton v. Brown, 4 Vet. App. 528 (1993)(en banc), aff'd, 39 F.3d 1574 (Fed. Cir. 1994) (a notice of disagreement ceases to be valid if the RO grants the benefit sought on appeal, or the veteran withdraws the appeal).

Because the Veteran was awarded a 100 percent schedular evaluation as of September 9, 2009, for pain disorder with major depression, a claim for a total rating for compensation based upon individual unemployability is not available as of that date.  See Green v. West, 11 Vet. App. 472 (1998) (citing Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994) (a claim for a total rating for compensation based upon individual unemployability presupposes that the rating for the condition is less than 100 percent); VA O.G.C. Prec. Op. No. 6-99, 64 Fed. Reg. 52375 (1999) (a claim for a total rating for compensation based upon individual unemployability may not be considered when a schedular 100- percent rating is already in effect).  This is why the Board has limited the claim for a total rating for compensation based upon individual unemployability to the period prior to September 9, 2009.


FINDINGS OF FACT

1.  Throughout the appeal, idiopathic lumbar scoliosis, postoperative herniated nucleus pulposus, L5-S1, with degenerative disc disease, degenerative joint disease, and pressure on the nerves has not been manifested by a pronounced intervertebral disc syndrome; with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to the site of the diseased disc, and little intermittent relief; unfavorable ankylosis of the entire thoracolumbar spine; or incapacitating episodes due to intervertebral disc syndrome having a total duration of at least six weeks during the past 12 months.

2.  The Veteran is service-connected for idiopathic lumbar scoliosis, postoperative herniated nucleus pulposus, L5-S1, with degenerative disc disease, degenerative joint disease, and pressure on the nerves, which has been 40 percent disabling throughout the appeal.  He is not service connected for any other disabilities prior to September 9, 2009.

3.  The preponderance of the evidence is against a finding the service-connected idiopathic lumbar scoliosis, postoperative herniated nucleus pulposus, L5-S1, with degenerative disc disease, degenerative joint disease, and pressure on the nerves renders the Veteran unable to secure or follow a substantially gainful occupation. 


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 40 percent for idiopathic lumbar scoliosis, postoperative herniated nucleus pulposus, L5-S1, with degenerative disc disease, degenerative joint disease, and pressure on the nerves, both on a schedular and extraschedular basis, have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.321(b), 4.1, 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5289, 5293 (2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5237, 5243 (2010).

2.  The criteria for a total rating for compensation based upon individual unemployability have not been met.  38 U.S.C.A. §§ 1155, 5102,  5103, 5103A, 5107; 38 C.F.R. §§ 3.321(b), 3.340, 3.341, 4.16 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

Before assessing the merits of the appeal, VA's duties under the VCAA must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate the claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.

In letters issued in August 2002 and February 2009, VA notified the Veteran of the information and evidence needed to substantiate and complete the claim for increase, including what part of that evidence he was to provide and what part VA would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The February 2009 letter informed the Veteran to submit medical evidence showing that the service-connected low back disability had worsened.  That letter also informed him of how disability evaluations and effective dates are assigned.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Considering the contents of these letters, the Board finds that VA has satisfied substantially the requirement that the Veteran be advised of the type of evidence needed to substantiate his claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board notes that the United States Court of Appeals for Veterans Claims (Court), in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), clarified VA's notice obligations in increased rating claims.  The Federal Circuit recently reversed the Court's decision in Vazquez-Flores, finding that VA is not required to tailor section 5103(a) notice to individual Veterans or to notify them that they may present evidence showing the effect that worsening of a service-connected disability has on their employment and daily life for proper claims adjudication.  For an increased rating claim, section 5103(a) now requires that the Secretary notify claimants generally that, to substantiate a claim, they must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), rev'd sub. nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (holding that notice specific to individual Veterans is no longer required in increased compensation claims).

In the February 2009 VCAA notice, VA did not address the claim for a total rating for compensation based upon individual unemployability.  The Board finds that the Veteran has not been prejudice by this failure because the Veteran has shown actual knowledge of the evidence necessary to substantiate a claim for individual unemployability.  For example, the Veteran has alleged throughout the appeal that he has been unable to work due to the service-connected low back disability, which is the type of evidence necessary to substantiate the claim.  

With respect to the timing of the notice, the Court has held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  See Pelegrini, 18 Vet. App. 112.  Here, the Veteran's claim for increase for the low back disability was submitted prior to the passage of the VCAA (which occurred in November 2000).  Thus, it was impossible for a VCAA-compliant letter to be sent to the Veteran prior to the June 1998 rating decision on appeal.  The Veteran has had an opportunity to respond to the August 2002 and February 2009 letters, supplement the record, and participate in the adjudicatory process after the notice was given.  The Veteran had another Board hearing in June 2006, which was after he received proper VCAA notice.  The claim was readjudicated by the RO in February 2010 and again in March 2010, when it issued supplemental statements of the case.  For these reasons, the Veteran has not been prejudiced by the timing of a fully-compliant VCAA letter.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

The Board also finds that VA has complied with the VCAA's duty to assist by aiding the Veteran in obtaining evidence and affording him the opportunity to give testimony before the Board.  VA has obtained VA treatment records, private medical records identified by the Veteran, and the records used for evaluating the Veteran's claim for Social Security Administration disability benefits.  The Veteran has been provided with two Board hearings and multiple VA examinations throughout the appeal.  

The Board has remanded the case on two occasions, with one occurring in October 2001 and the other occurring in October 2008.  In the October 2001 remand, the Board sought to provide the Veteran with proper VCAA notice, obtain VA treatment records, private medical records, and Social Security Administration records, and provide the Veteran with VA examinations.  VA substantially complied with the Board's remand, as it obtained the records requested and provided the Veteran with the requested VA examinations.  

In the October 2008 remand, the Board sought to provide the Veteran notice in compliance with Vazquez, provide a VA examination, and have the RO adjudicate a claim for a total rating for compensation based upon individual unemployability.  VA provided the Veteran with notice in accordance with the Federal Circuit's Vazquez decision and provided the Veteran with a VA examination.  The Board notes that it had asked the VA examiner to "specifically comment on how the [V]eteran's service-connected low back disability alone affects his ability to work and perform activities of daily living."  See October 2008 remand on page 10.  In the September 2009 VA examination report, the examiner addressed how the service-connected low back disability affected his ability to work and perform activities of daily living from the Veteran's perspective.  The Board finds that this substantially complied with the Board's October 2008 remand instruction.  

To the extent that one would argue that the examiner was supposed to make her own determination based upon the clinical findings, the Board finds that the Veteran has not been prejudiced by this failure, as a positive medical opinion would not have changed the outcome of either issue decided in this case.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  As to the claim for increase, the clinical findings made by the examiner were sufficient for the Board to determine whether an evaluation in excess of 40 percent for the low back disability was warranted, to include whether an extraschedular evaluation was warranted.  The Board has provided a detailed rationale regarding why it finds that an evaluation in excess of 40 percent is not warranted below.

As to the claim for a total rating for compensation based upon individual unemployability, had the examiner provided an opinion that the Veteran was unable to work because of the low back disability, the Board would still have denied the claim based upon the evidence as a whole, which is discussed in more detail below.  Any medical opinion regarding the Veteran's ability to work would have to be based upon, in part, on the Veteran's own statements, to which statements the Board accords no probative value.  This conclusion is also discussed in more detail below.  

For the above reasons, the Board concludes the October 2008 remand was substantially complied with and the issues are ready for appellate consideration.  It appears that all known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; the Veteran has not contended otherwise.


II.  Increased Rating for Low Back

In general, disability evaluations are assigned by applying a schedule of ratings that represent, as far as can be determined, the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities and the criteria that must be met for specific ratings.  The regulations require that, in evaluating a given disability, the disability be viewed in relation to its whole recorded history.  38 C.F.R. § 4.2; see also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.

Diagnostic Code 5003 provides that degenerative arthritis will be rated based upon limitation of motion.  When, however, limitation of motion is noncompensable under the appropriate Diagnostic Code, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion to be combined, not added, under Diagnostic Code 5003.  A 10 percent rating for degenerative arthritis with x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  A maximum 20 percent rating is assigned under Diagnostic Code 5003 for degenerative arthritis with x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups with occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2010).  For the purpose of rating disability due to degenerative arthritis, the lumbar vertebrae are considered a group of minor joints, ratable on parity with major joints.  See 38 C.F.R. § 4.45(f) (2010).

The basis of disability evaluations is the ability of the body as a whole to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2010).  Disability of the musculoskeletal system is primarily the inability to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  38 C.F.R. § 4.40 (2010).

Consideration is to be given to whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse, instability of station, or interference with standing, sitting, or weight bearing.  38 C.F.R. § 4.45 (2010).

VA must consider "functional loss" of a musculoskeletal disability separately from consideration under the diagnostic codes; "functional loss" may occur as a result of weakness, fatigability, incoordination or pain on motion.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  VA must consider any part of the musculoskeletal system that becomes painful on use to be "seriously disabled."

Regulations require that where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Service connection for idiopathic lumbar scoliosis based on aggravation was granted by means of a June 1973 rating decision and assigned a 10 percent evaluation, effective April 12, 1973 (the day following service discharge).  In a January 1987 rating decision, the RO granted an increased rating to 20 percent, effective October 10, 1986.  In February 1987, the Veteran underwent a lumbar laminectomy and diskectomy.  In a June 1987 rating decision, the RO granted a temporary total evaluation from February 4, 1987, to March 31, 1987, and then assigned a 40 percent evaluation as of April 1, 1987.  The RO reclassified the service-connected disability as idiopathic lumbar scoliosis, status postoperative herniated nucleus pulposus, left L5-S1.  The disability has remained at the 40 percent evaluation since that time.  The Veteran filed a claim for increase in August 1997, and this is the claim currently on appeal.

The Veteran had a Board hearing in June 2001.  There, the Veteran testified that his lower extremities were affected by his low back disability.  He described having the sensation of pins and needles in his lower extremities and weakness as well.  The Veteran stated he had lost weight, which he thought was related to the service-connected disability.  He testified he had lost many jobs due to the low back disability.  The Veteran stated his back would go out, and he would end up on the ground screaming with pain.  He testified that on October 1, 1986, his disc "literally blew apart."  The Veteran stated that after the surgery, he "saw good improvement."  He described having lost control of his bladder.  The Veteran stated he was on medication, which he would have to take permanently.

The Veteran had another Board hearing in July 2005 before the undersigned Acting Veterans Law Judge.  There, the Veteran testified he had not had his back examined by VA since 1995 or 1996.  He stated that VA was refusing to provide him with medical care.  

As stated above, the Veteran submitted the current claim for increase in 1997.  The Veteran's service-connected disability has been evaluated under Diagnostic Code 5293 throughout the appeal period.  The general rating criteria for spinal disabilities under 38 C.F.R. § 4.71a, were revised in September 2002 and September 2003.  The timing of this change requires the Board to first consider the claim under the old regulations during the entire appeal period.  The Board will also consider the claim under the new regulations after the effective date of the new regulations.

Former Regulations.  Under the regulations in effect prior to September 26, 2003, a severe limitation of lumbar motion warranted a 40 percent disability rating.  38 C.F.R. § 4.71a, Diagnostic Code 5292.  Unfavorable ankylosis of the lumbar spine warranted a 50 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5289.

Prior to September 26, 2003, the rating schedule for intervertebral disc syndrome provided for a 40 percent evaluation for a severe intervertebral disc syndrome with recurring attacks and intermittent relief.  38 C.F.R. § 4.71a, Diagnostic Code 5293.  A 60 percent rating was assignable for an intervertebral disc syndrome that was pronounced, with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to the site of the diseased disc, with little intermittent relief.  Id.  

Amended Regulations.  Effective September 23, 2002, an intervertebral disc syndrome (preoperatively or postoperatively) is evaluated based on either the total duration of incapacitating episodes over the past 12 months or by combining under 38 C.F.R. § 4.25 separate evaluations for chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, whichever method results in the higher evaluation.  With incapacitating episodes having a total duration of at least four weeks during the past 12 months, a 40 percent rating is warranted.  Incapacitating episodes having a total duration of at least six weeks during the past 12 months would warrant a 60 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2010).

Note (1): An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  "Chronic orthopedic and neurologic manifestations" means orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that are present constantly, or nearly so.  38 C.F.R. § 4.71a.

Note (2): When evaluating on the basis of chronic manifestations, evaluate orthopedic disabilities using evaluation criteria for the most appropriate orthopedic diagnostic code or codes.  Evaluate neurologic disabilities separately using evaluation criteria for the most appropriate neurologic diagnostic code or codes.  Id.

Effective September 26, 2003, a general rating formula evaluates diseases and injuries of the spine.  These criteria are controlling regardless whether there are symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  In this respect, a 10 percent evaluation is warranted when forward flexion of the thoracolumbar spine is greater than 60 degrees but not greater than 85 degrees, or the combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees, or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour, or vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent evaluation is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees or the combined range of motion of the thoracolumbar spine not greater than 120 degrees.  A 20 percent evaluation is also warranted when there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent evaluation is warranted for a lumbosacral strain when forward flexion of the thoracolumbar spine is limited to 30 degrees or less or there is favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is assigned for unfavorable ankylosis of the entire thoracolumbar spine.

Note (1): VA will evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  Id.

Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

The Board has carefully reviewed the evidence of record and finds that the preponderance of the evidence is against entitlement to an evaluation in excess of 40 percent for the service-connected low back disability.  The RO has continued to rate the Veteran's service-connected disability under Diagnostic Code 5293, which is the former criteria for intervertebral disc syndrome.  The Board agrees with this determination, as the change in the criteria in 2002 and 2003 would negatively impact the Veteran's disability evaluation.  In other words, if the amended criteria were applied to the Veteran's service-connected disability, it would warrant an evaluation of less than 40 percent.  Thus, the amended criteria do not assist the Veteran in obtaining a higher evaluation, and the application of such criteria would violate the provisions of 38 U.S.C.A. § 1155 ("In no event shall an adjustment in the rating schedule cause a veteran's disability to be reduced unless improvement is shown.").  The Board will address the application of the amended criteria in more detail below.  

Considering the former criteria, the evidence shows that the Veteran does not have unfavorable ankylosis of the lumbar spine to warrant a 50 percent evaluation under Diagnostic Code 5289.  Throughout the appeal, examiners have reported the Veteran's ranges of motion of the lumbar spine.  Ankylosis is the absence of movement.  See Augustine v. Principi, 18 Vet. App. 505, 506 (2004), defining ankylosis as the "immobility and consolidation of a joint." citing DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 86 (28th ed.1994).  Stated differently, the fact that the Veteran has motion in his lumbar spine, as reported by multiple medical professionals, is evidence against a finding of ankylosis.  Additionally, in September 2009, the examiner made a specific finding that there was no unfavorable ankylosis throughout the thoracolumbar spine.  The Board finds no basis to evaluate the Veteran's low back disability by analogy to unfavorable ankylosis.  The Veteran, himself, has not alleged he has ankylosis of the lumbar spine.

The Veteran has argued that he should receive a 60 percent evaluation under Diagnostic Code 5293.  The Board does not find that the Veteran's service-connected disability meets the criteria for a 60 percent evaluation either based upon limitation of motion or neurological deficit.  The Veteran's range of motion throughout the appeal has not been pronounced.  Whatever neurological deficit the Veteran has, it is not indicative of persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to the site of the diseased disc, with little intermittent relief.  For example, in March 1997, the Veteran was seen with low back pain.  The examiner noted motor strength in the lower extremities was 5/5, reflexes were 2+ throughout, gait was normal, and straight leg raising was negative.  Thus, there were no neurological findings in the lower extremities.  In January 1998, the Veteran's lumbar spine had 70 degrees of flexion, 30 degrees of extension, 35 degrees of bilateral lateral flexion, and 30 degrees of bilateral rotation.  This limitation of motion is not pronounced.

In August 1999, the Veteran had flexion to 60 degrees and extension, rotation, and lateral bending were all reported to be "normal."  Power was 5/5 in the lower extremities with a finding of "no remarkable physical change."  In December 1999, the examiner stated the Veteran had "good" flexion and extension and good range of motion "without pain."  Motor strength was 5/5 in the lower extremities, and sensory was "intact."  In May 2000, the Veteran reported "occasional" radiculopathy and denied any new symptoms.  Motor strength was 5/5 in the lower extremities, deep tendon reflexes were intact, and the examiner specifically stated that there was no focal sensory dysfunction in the lower extremities.  (The examiner noted the Veteran was "very happy" with the current pain control.)  Like the finding reported above, there were no neurological findings made by medical professionals, although the Veteran reported having some deficit (which is contemplated by the 40 percent evaluation), and limitation of motion was not pronounced.

In September 2000, a VA examiner noted the Veteran's gait was "normal" and that the Veteran did not appear to have limited function of standing and walking.  Motor function of the lower extremities was "fully within normal limits, with quadriceps, and psoas muscles all 5/5."  Extension, sensors and flexors of the great toe and ankle were normal.  There was no evidence of muscle atrophy.  Sensory examination was within normal limits, as were deep tendon reflexes.  He had 80 degrees of flexion, 20 degrees of extension, 30 degrees of bilateral lateral flexion, and 25 degrees of bilateral rotation.  The examiner concluded that the Veteran's limitations were "moderate."  These clinical findings are evidence against a finding of pronounced intervertebral disc syndrome both based upon limitation of motion and neurological deficit, as 80 degrees of flexion and a combined range of motion of 210 degrees would not constitute pronounced limitation of motion and there was no neurological deficit found on clinical evaluation.

In January 2001, the Veteran reported having fallen on ice and re-injuring his low back.  He denied any new weakness.  The examiner stated there was tenderness in the midline of L4-L5 but that motor strength was 5/5 in the lower extremities.  In April 2004, the VA examiner noted the Veteran's left leg was two centimeters smaller than the right leg.  Tendon reflexes at the knee level were 4/4 bilaterally and 2/4 bilaterally.  Sensation to pinprick and vibratory stimulation of the legs was normal.  Flexion was to 75 degrees, extension to 25 degrees, bilateral lateral flexion to 25 degrees, and bilateral rotation to 60 degrees.  The examiner described slight scoliosis at the lower thoracic level with convexity to the right.  He stated the Veteran's gait was normal, and he could walk on his heels and toes.  The examiner noted the Veteran did not use an assistive device.  He stated there was no additional limitation with flare-up and there was no incapacitation over the last 12 months.  The examiner concluded, "The degree of abnormality of this patient's back examination is only minimal to moderate."  These clinical findings are against a finding of pronounced intervertebral disc syndrome.

In December 2008, a private physician stated the Veteran's average pain severity was 4 to 5 out of 10 (with 10 being the worst) and "on occasion to a 9."  The Veteran reported good symptom relief on his current medication and denied medication side effects.  (The examiner did not report clinical findings pertaining to the lumbar spine at that time.)  This same physician examined the Veteran in February 2009 and stated that there was tenderness along the paraspinal musculature bilateral in the lower thoracic and upper lumbar spine regions, but there was no segmental tenderness with palpation of the spinous processes.  Neurological assessment of the lower extremities was "grossly intact bilaterally."  This physician saw the Veteran in March 2009 and stated that the physical examination was "unchanged."  These clinical findings are against a finding of pronounced intervertebral disc syndrome.

Finally, in September 2009, the examiner noted the Veteran used a cane and reported constant low back pain.  The Veteran described constant numbness in his left foot.  He reported having at least two incapacitating episodes within the last year, which could last from several hours to two to three days.  The examiner noted that a March 2009 MRI showed mild S-shaped scoliosis with disk desiccation of the 3 caudal disks that had bulges but did not cause canal stenosis but bilateral neural foraminal narrowing at L4-L5 level.  He stated that at the L5-S1 level, the mild disk bulge contacted the left S1 nerve root at the recess, but that there was no canal or foraminal stenosis.  Physical examination revealed straightening of the normal lumbar lordosis with slight thoracic kyphosis and mild lumbar scoliosis.  Range of motion showed flexion to 45 degrees with pain at 40 degrees, bilateral lateral flexion to 15 degrees, and extension to 0 degrees.  The examiner stated there was weakened movement and excess fatigability of the spine with movement and a reduction of 5 degrees in range of motion with repetitive use.  There was muscle spasm, guarding, and localized tenderness throughout the paraspinous musculature from T-12 through S1.  As to neurological examination, the examiner stated there was reduced sensation to pin prick and temperature in the distribution of S1 in the left lower extremity.  Deep tendon reflexes were 3+ at the knees and 1+ at the ankles.  

The Board finds that the preponderance of the evidence is against a finding that the Veteran's service-connected disability meets the criteria for a 60 percent evaluation under Diagnostic Code 5293 throughout the appeal period.  The Veteran does not have a severe neurological deficit of the lower extremities.  As shown by the reported evidence, the Veteran has minimal neurological deficit.  His limitation of flexion has been, at worst, 40 degrees on one occasion (which was when pain started, but the Veteran flexed to 45 degrees, and the examiner noted that the Veteran would have experienced a loss of an additional 5 degrees during a flare-up).  The majority of the evidence shows flexion to 60 degrees and higher, which is not indicative of a pronounced disability of the lumbar spine.  In February 2009, the examiner found that the Veteran's neurological examination was "grossly intact" and there was a consistent finding that the Veteran had 5/5 motor strength in the lower extremities by multiple examiners.  The Veteran shows evidence of very slight atrophy in the left lower extremity of two centimeters.  The symptoms throughout the appeal do not establish a pronounced intervertebral disc syndrome with little intermittent relief of those symptoms.  In May 2000, the Veteran reported only occasional radiculopathy, which is not indicative of "little intermittent" relief.  The evidence simply does not establish entitlement to a higher rating under Diagnostic Code 5293.  

In considering the amended criteria, in order to warrant an evaluation in excess of 40 percent, the Veteran's entire thoracolumbar spine must be unfavorably ankylosed, which it is not.  See September 2009 VA examination report.  The same analysis discussed regarding the former Diagnostic Code 5289 applies here-there is no competent evidence of unfavorable ankylosis of the thoracolumbar spine.

The Veteran had specifically denied incapacitating episodes at the April 2004 VA examination.  He reported two incapacitating episodes in the last year at the September 2009 VA examination.  The examiner acknowledged that the incapacitating episodes described by the Veteran did not meet the criteria for an incapacitating episode as described under Diagnostic Code 5243.  However, even if the Board accepted that the Veteran had two incapacitating episodes as defined by regulation, it would still not establish a basis to award a higher evaluation.  In order to warrant the 60 percent evaluation under the amended criteria, the Veteran would need to have incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  Clearly that criteria have not been met.  

Under the amended criteria, it states to evaluate intervertebral disc syndrome either under Diagnostic Code 5243 or by combining under 38 C.F.R. § 4.25 separate evaluations for chronic orthopedic and neurologic manifestations, whichever method results in the higher evaluation.  The Board finds that if it evaluated the Veteran's disability based upon limitation of motion and neurological manifestations that it would not establish entitlement to an evaluation in excess of 40 percent.  Specifically, the Veteran's flexion has been, at worst, 45 degrees (the examiner has reported that flexion was to 45 degrees, but pain began at 40 degrees.  The amended criteria contemplate pain with range of motion).  That would fall under the 20 percent evaluation (although the majority of the Veteran's flexion motion would fall under the 10 percent evaluation during the entire appeal period).  Based upon the minimal neurological findings, which involve the left lower extremity only, the Veteran would be entitled to no more than a 10 percent evaluation under Diagnostic Code 8520.  These two evaluations would combine to no more than 30 percent.  See 38 C.F.R. § 4.25 (2010).  Thus, the amended criteria do not assist the Veteran in obtaining a higher evaluation.  

The Veteran has been diagnosed with degenerative joint disease of the lumbar spine.  Under the provisions of Diagnostic Code 5003, it states that degenerative arthritis will be rated based upon limitation of motion.  Diagnostic Code 5293 contemplates limitation of motion, see VAOPGCPREC 36-97 (Dec. 12, 1997), and the Veteran's limitation of motion is compensable in degree, and thus a separate evaluation under Diagnostic Code 5003 is not available.  38 C.F.R. § 4.14 (2010).

The Board notes that it finds the Veteran's statements regarding how severe his low back disability is to be of significantly limited probative value.  The Veteran claims he has been unable to work since 1987 due to the low back disability and describes very severe symptoms and pain associated with the low back disability; however, the clinical findings made by multiple examiners do not support his assertions, as shown above.  

Additionally, the Veteran has made multiple allegations in records that call into question his perception of reality.  For example, in a 1989 letter to his Congressman in 1989, he stated that a VA Medical Center had "left [him] to die."  At a March 1996 psychological evaluation, the Veteran stated that the U.S. Government had put a "memory block" on him to keep him from telling what he knew about the "Methamphetamines by the CIA.  This was to finance covert activities overseas."  When complaining about what benefits he had received from the government, he told the examiner it was his duty to "see that the government lives up to its responsibilities."  The examiner noted that the Veteran had Narcissistic Personality Disorder and had a grandiose sense of self-importance.  The Veteran told the examiner that the government had violated his rights "with impunity, with malice and forethought, and by design."  He also stated that he had been betrayed by America "left without medical care, to die, alone, in obscurity."  There is evidence that the Veteran had threatened the Internal Revenue Service and was visited by police based upon that threat.  

At a May 1996 psychological evaluation, the Veteran noted he had received a bachelor's degree in chemistry but that he had been blocked from getting a job because the military and the CIA were out to "destroy his career."  The examiner also stated, "He has a severe suspicion and distrust for others, particularly those he identifies as 'screwing and killing veterans.' . . .  He believes they are out to destroy him and erased his memory for witnessing a murder and for his military experience."  The entire report is full of delusional remarks.  (The examiner diagnosed the Veteran with a delusional disorder.)

An April 1999 VA treatment record shows the social worker noted the Veteran's multiple complaints about how several VA facilities had mistreated him.  The Veteran reported to her that VA was preventing him from obtaining Social Security benefits.  She noted, "[H]is main concern appears to be financial[,] i.e., receiving additional [service-connected] compensation and [Social Security] disability."  A September 1999 Social Security record shows the Veteran reported he was in combat in Vietnam, which is an entirely false statement (the Veteran never served in Vietnam).  In a May 2004 statement, he accused VA of destroying evidence. 

It is statements like these that have caused the Board to seriously doubt the Veteran's credibility.  In going through all four volumes of the claims file, it is clear that the Veteran exaggerates facts, and the Board finds it difficult to accord any probative value to his statements.  In fact, it has accorded no probative value to the Veteran's report of symptoms.  Even if the Board recognizes that the Veteran's statements may not be intentionally inaccurate because of a psychiatric disorder (he has been diagnosed with a delusional disorder), the Board has found that Veteran's statements as to the severity of his pain have not been substantiated by the numerous clinical findings in the claims file.  Thus, the Board has evaluated the Veteran's low back disability based upon the objective clinical findings made by medical professionals throughout the appeal, which do not show a pronounced lumbar intervertebral disc syndrome.

In considering the DeLuca factors, "a finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the claimant.  38 C.F.R. § 4.40."  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  While the Veteran has subjectively complained of severe discomfort in his back, the clinical findings made by medical professionals do not establish a basis to award a higher evaluation, as described in detail above.  Thus, the Board finds that the provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 do not provide a basis to award a higher rating based upon functional impairment.

The Board must consider whether the Veteran is entitled to consideration for referral for the assignment of an extraschedular rating for his service-connected low back disability.  38 C.F.R. § 3.321 (2010); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the Veteran or reasonably raised by the record).

An extraschedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization. Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

The Board finds that the 40 percent schedular evaluation assigned for the Veteran's service-connected low back disability is not inadequate in this case.  As discussed above, the Veteran's symptoms establish no more than severe limitation of motion and his neurological symptoms are not remotely severe.  Thus, the current 40 percent evaluation fully contemplates the severity and symptomatology of the low back disability.  The last time the Veteran was hospitalized for the low back disability was in 1987.  While the Veteran alleges that the low back disability has caused him marked interference with employment, the Board accords such statement no probative value.  The Veteran claims he has not worked since undergoing his surgery in 1987; however, he reported to a VA examiner he was working as a maintenance person but quit because they did not pay him-it was not because of his low back disability.  See March 24, 1989 VA treatment record.

In light of the above, the Board finds that the criteria for submission for assignment of an extraschedular rating for the service-connected low back disability pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  Accordingly, in view of the denial of entitlement to an increased evaluation, the Board finds no basis upon which to predicate assignment of "staged" ratings pursuant to Hart, supra.

III.  Total rating for compensation based upon individual unemployability

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  If the total rating is based on a disability or combination of disabilities for which the Schedule for Rating Disabilities provides an evaluation of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. § 3.341.  In evaluating total disability, full consideration must be given to unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability and to the effects of combinations of disability.  38 C.F.R. § 4.15.

If the schedular rating is less than total, a total disability evaluation can be assigned based on individual unemployability if the Veteran is unable to secure or follow a substantially gainful occupation as a result of service- connected disability, provided that he has one service-connected disability rated at 60 percent or higher; or two or more service- connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.  The existence or degree of non-service connected disabilities will be disregarded if the above-stated percentage requirements are met and the evaluator determines that the Veteran's service-connected disabilities render him incapable of substantial gainful employment.  38 C.F.R. § 4.16(a).  All Veterans who are shown to be unable to secure and follow a substantially gainful occupation by reason of service-connected disability shall be rated totally disabled.  38 C.F.R. § 4.16(b).  In cases where the schedular criteria are not met, an extraschedular rating is for consideration.  38 C.F.R. § 3.321.

Marginal employment shall not be considered substantially gainful employment.  For purposes of 38 C.F.R. § 4.16, marginal employment generally shall be deemed to exist when a Veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16(a).

The Veteran contends that he is unemployable due to the service-connected low back disability.  The Veteran is service-connected for idiopathic lumbar scoliosis, postoperative herniated nucleus pulposus, L5-S1, with degenerative disc disease, degenerative joint disease, and pressure on the nerves, which is 40 percent disabling.  Thus, he does not meet the schedular criteria for a total rating for compensation based upon individual unemployability.  

That notwithstanding, total disability ratings for compensation may nevertheless be assigned where the schedular rating for the compensable disabilities is less than 100 percent when it is found that the compensable disabilities alone are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. §§ 3.340, 3.341, 4.16.  Thus, the issue is whether his service-connected disability has precluded him from engaging in substantially gainful employment.  Moore v. Derwinski, 1 Vet. App. 356 (1991).

For a veteran to prevail on a claim for a total compensation rating based on individual unemployability, the record must reflect some factor, which takes this case outside the norm.  The simple fact that a claimant is currently unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The Veteran has a bachelor's degree in chemistry.  

The Board has carefully reviewed the evidence of record and finds that the preponderance of the evidence is against a finding that the Veteran's service-connected disability alone prevents him from obtaining and retaining substantial gainful employment.  The Veteran has admitted that the Social Security Administration denied his claim based upon his low back disability but had granted it based upon his psychiatric disability.  See June 2001 Board hearing transcript on pages 4-5.  This is supported by the records received from the Social Security Administration.  For example, in a March 1996 record, after physically examining the Veteran, a physician acknowledged the Veteran's back surgery but stated, "I don't find anything significantly wrong with him that would preclude him from doing light to sedentary type work or possibly even moderate work but certainly he could do light work."  At that time, the Veteran had reported to a psychologist that he had tried to get work but had been unable to find a job because of a conspiracy by the government.  This shows that the Veteran (1) believed he was able to obtain work and (2) blamed his inability to find a job on something other than his low back disability.  
In the May 1996 psychological evaluation report, the examiner stated the Veteran "demonstrated no significant physical limitations and did not appear to be in marked physical distress."  He noted, however, that the Veteran appeared to be "highly mentally disturbed."  This is evidence against a finding that the Veteran's low back disability prevented him from obtaining and sustaining gainful employment.

The Veteran was examined in April 2004.  The VA examiner had been asked to address the Veteran's occupational impairment.  He made the following conclusion, in part:

The degree of abnormality of this patient's back examination is only minimal to moderate.  He probably could do minimal work of a sedentary nature, but this is questionable because of the history of cord injury on his lumbar spine from a fragment of the ruptured disk prior to surgery.  Then he has the marked emotional problems and the longstanding history of using large doses of pain medication, which is currently that of 10 mg of methadone three times a day.

With everything considered, it is less likely than not that this patient could do any meaningful work, partially because of his service[-]connected back problem.

(Italics added.)

Thus, the examiner determined that it was unlikely the Veteran could perform gainful employment; however, it was only partially due to the service-connected low back disability.  This is further evidence that the Veteran has not been prevented from obtaining and sustaining gainful employment solely due to this low back disability.  See Van Hoose, 4 Vet. App. at 363 (in determining whether appellant is entitled to individual unemployability, nonservice-connected disabilities may not be considered); see also Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993) ("central inquiry" in determining entitlement to [a total rating for compensation based upon individual unemployability] rating is whether claimant's "service-connected disabilities alone are of sufficient severity to produce unemployability").  

The evidence is replete with showing that prior to September 9, 2009, the Veteran has a nonservice-connected disability that is the cause of his inability to obtain and sustain gainful employment.  The Veteran has provided no medical opinion that he is (or was) prevented from obtaining and sustaining gainful employment solely due to the low back disability.  His statements alone are accorded no probative value because of the Board's finding that the Veteran exaggerates his statements.  Regardless, his statements and testimony are outweighed by medical professionals who have found that his low back disability is not as severe as the Veteran has alleged throughout the appeal period.

The preponderance of the objective and competent medical evidence of record is against the Veteran's claim, and the claim is denied.  Moreover, the evidence is not so evenly balanced as to allow for the application of reasonable doubt.  38 U.S.C.A. § 5107(b). 


ORDER

Entitlement to an evaluation in excess of 40 percent for lumbar scoliosis, idiopathic, postoperative herniated nucleus pulposus, L5-S1, with degenerative disc disease, degenerative joint disease, and pressure on the nerves is denied.

Entitlement to a total rating for compensation based upon individual unemployability due to service-connected disability is denied.



____________________________________________
JOHN Z. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


